DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Laura Dellal (Reg. No. 61,919) on 08/30/2022.

The application has been amended as follows: 

1. (Previously Presented) A media sharing and communication system, comprising: 
a recording mechanism that records a desired portion of media upon activation by a first individual user who is not a content provider, the portion of media being less than a full media episode; 
a friend request mechanism for sending and receiving friend requests between users to be approved to receive and share media and wherein the friend request mechanism suggests friends who have similar interests of the first individual user, and wherein the friends are searchable by information chosen from the group consisting of name, user name, gamer tag, telephone, address, and email; 
a first user transmitter/receiver included in a first user system that transmits the portion of media and a message generated by the first individual user regarding the portion of media to a second individual user who is not a content provider, the first user system including a first user interface having an input device and screen view that is generated by software stored on a memory device of the first user transmitter/receiver, the first user system including a user profile generator interface and a store section for shopping for products and listing products for sale, wherein said store section includes software that recognizes and tags items available to purchase in said media by analyzing images within the media for pixel values and gradients to compare to images of items available for sale in order to correctly identify the items, and wherein the store section allows for gifting products to other users and a mechanism for virtually trying on products, wherein the store section includes facial recognition software stored on non-transitory computer readable media in electronic communication with a camera on the first user system, and wherein the mechanism for virtually trying on products displays products on the first individual user's face, on the first individual user's body, in the first individual user's room, and on the first individual user's property; 
a confirmation mechanism that confirms that the second individual user is authorized to view the portion of media and a notification mechanism that notifies the first individual user if the second individual user is not authorized to receive the portion of media and notifies the second individual user that the portion of media cannot be received due to programming configuration subscribed to by the second individual user; 
a second user transmitter/receiver included in a second user system that receives the portion of media upon authorization of the second individual user; the second user system including a second user interface having an input device and screen view that is generated by software stored on a memory device of the second user transmitter/receiver, the second user system including a user profile generator interface and a store section for shopping for products and listing products for sale, wherein said store section includes software that recognizes and tags items available to purchase in said media by analyzing images within the media for pixel values and gradients to compare to images of items available for sale in order to correctly identify the items, and wherein the store section allows for gifting products to other users and a mechanism for virtually trying on products, wherein the store section includes facial recognition software stored on non-transitory computer readable media in electronic communication with a camera on the second user system, and wherein the mechanism for virtually trying on products displays products on the second individual user's face, on the second individual user's body, in the second individual user's room, and on the second individual user's property; 
a search mechanism that allows the first individual user and second individual user to search by keywords for media and products used in media; 
a video recording mechanism that allows the first individual user to record a video of themselves and share the video with the second individual user; 
an online betting module that allows the first individual user to place bets on sporting events and online games, and wherein a bet can be placed before or during the sporting events and online games, and including an age verification mechanism; and 
an online food ordering module that allows the first individual user to order food from food advertised in a commercial, food advertised in an online ad, and food shown in a media program, wherein the online food ordering module interacts with an existing food ordering and delivery platform, wherein the first individual user can gift food and delivery to another user, and wherein said online food ordering module includes software that recognizes and tags food available to order in said media by analyzing images within the media for pixel values and gradients to compare to images of food items available for sale in order to correctly identify the food items.

2.-4. (Canceled)

5. (Original) The media sharing and communication system of claim 1, wherein said first user interface further includes a quick share button that allows for instant recording of media for a length of time chosen from the group consisting of 5 seconds, 10 seconds, 15 seconds, 30 seconds, 1 minute, and 5 minutes.

6. (Original) The media sharing and communication system of claim 1, wherein the first user system and second user system are capable of receiving and executing voice commands chosen from the group consisting of rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message.

7. (Original) The media sharing and communication system of claim 1, wherein said first user system and said second user system are integrated in a smartphone or tablet and are accessible by using an application stored on non-transitory computer readable media.

8. (Original) The media sharing and communication system of claim 1, wherein the media is chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, virtual reality, preset blocks of media, and commercials.

9. (Original) The media sharing and communication system of claim 1, wherein the second user transmitter/receiver includes a recording mechanism that records a desired portion of media upon activation by the second individual user and can transmit the portion of media to the first individual user.

10. (Original) The media sharing and communication system of claim 1, wherein the first user interface transmits the portion of media to the second user transmitter/receiver based upon a profile established through a user interface of the second user transmitter/receiver.

11. (Original) The media sharing and communication system of claim 10, wherein the profile comprises select program or program type disseminated by a media content provider and personal information of the user of the first user transmitter/receiver.

12. (Original) The media sharing and communication system of claim 11, wherein the personal information includes payment information.

13. (Original) The media sharing and communication system of claim 1, wherein the first user transmitter/receiver automatically records media disseminated by the media content provider based upon preferences entered into a user profile of the first user transmitter/receiver.

14. (Original) The media sharing and communication system of claim 1, wherein the notification mechanism notifies the first individual user, the second individual user, or both, if the second user transmitter/receiver does not have sufficient memory to receive the portion of media.

15. (Original) The media sharing and communication system of claim 1, wherein the message is chosen from the group consisting of text, voice, video, emojis, text and drawing markups in the media, and images.

16. (Original) The media sharing and communication system of claim 1, wherein the products are chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in media, songs heard in media, and combinations thereof.

17. (Previously Presented) A method of sharing portions of media, including the steps of: 
a first individual user recording a portion of media and recording a message chosen from the group consisting of video, text, voice, emojis, text and drawing markups of the media, images, and combinations thereof with a first user interface on a first user system; 
transmitting the portion of media and message to a second individual user if the second individual user is authorized to view the portion of media; 
the second individual user viewing the portion of media and message with a second user interface on a second user system; 
the first individual user placing a bet on a sporting event or online game with an online betting module on the first user interface, wherein the online betting module allows a bet to be placed before or during the sporting event and online game, and includes an age verification mechanism; 
software in a store section in the first user interface recognizing and tagging items available to purchase in the media by analyzing images within the media for pixel values and gradients to compare to images of items available for sale in order to correctly identify the items; 
the first individual user shopping for available products from the store section and virtually trying on products by displaying products on the first individual user's face, on the first individual user's body, in the first individual user's room, and on the first individual user's property, wherein the store section includes facial recognition software stored on non-transitory computer readable media in electronic communication with a camera on the first user system; 
software in an online food ordering module in the first user interface recognizing and tagging food available to order in the media by analyzing images within the media for pixel values and gradients to compare to images of food items available for sale in order to correctly identify the food items; and 
the first individual user ordering food with the online food ordering module on the first user interface, wherein the online food ordering module allows the first individual user to order food from food advertised in a commercial, food advertised in an online ad, and food shown in a media program, wherein the online food ordering module interacts with an existing food ordering and delivery platform, and wherein the first individual user can gift food and delivery to another user.

18. (Original) The method of claim 17, further including the step of the first individual user recording a video of themselves and sharing the video with the second individual user.

19. (Original) The method of claim 17, wherein each of the steps are performed using an application on a smartphone or tablet stored on non-transitory computer media.

20. (Original) The method of claim 17, further including before said first individual user recording a portion of media step, the step of the first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords and selecting a portion of media returned in search results.

21. (Original) The method of claim 17, further including the step of the first individual user searching for a product in media and purchasing the product through the first user interface.

22. (Original) The method of claim 17, wherein said recording step is further defined as the first individual user recording a portion of media with a recording mechanism in the first user system, wherein said transmitting step is further defined as transmitting the portion of media and message with a first user transmitter/receiver to a second user transmitter/receiver, and wherein said viewing step is further defined as a second individual user viewing the portion of media and message with the second user system.

23. (Original) The method of claim 17, further including the step of notifying the first individual user if the second individual user is not authorized to view the portion of media.

24. (Original) The method of claim 17, further including the step of the first individual user creating a user profile, and the first user system generating suggested programming based on the user profile.

25. (Original) The method of claim 17, further including the step of notifying the first individual user of messages in an inbox and suggestions of programming when the first user system is turned on and notifying the first individual user that a friend is watching a program.

26. (Original) The method of claim 17, further including the step of the first individual user shopping for products from the first user interface chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, and combinations thereof.

27. (Original) The method of claim 17, further including the step of the first individual user listing products for sale on the first user interface.

28. (Original) The method of claim 17, wherein the step of a first individual user recording a portion of media is performed with a quick share button that allows for instant recording of media for a length of time chosen from the group consisting of 5 seconds, 10 seconds, 15 seconds, 30 seconds, 1 minute, and 5 minutes.

29-30. (Canceled)

31. (Original) The method of claim 17, wherein said step of the first individual user shopping for available products from the store section further includes the step of gifting products to an individual.

32. (Canceled)

33. (Currently Amended) A media sharing and communication system, consisting of: 
a recording mechanism that records a desired portion of media upon activation by a first individual user who is not a content provider, the portion of media being less than a full media episode; 
a friend request mechanism for sending and receiving friend requests between users to be approved to receive and share media and wherein the friend request mechanism suggests friends who have similar interests of the first individual user and wherein the friends are searchable by information chosen from the group consisting of name, user name, gamer tag, telephone, address, and email; 
a first user transmitter/receiver included in a first user system that transmits the portion of media and a message generated by the first individual user regarding the portion of media to a group of individual users who are not content providers, the first user system including a first user interface having an input device and screen view that is generated by software stored on a memory device of the first user transmitter/receiver, the first user system including a user profile generator interface and a store section for shopping for products and listing products for sale, wherein said store section includes software that recognizes and tags items available to purchase in said media by analyzing images within the media for pixel values and gradients to compare to images of items available for sale in order to correctly identify the items, and wherein the store section allows for gifting products to other users and a mechanism for virtually trying on products, wherein the store section includes facial recognition software stored on non-transitory computer readable media in electronic communication with a camera on the first user system, and wherein the mechanism for virtually trying on products displays products on the first individual user's face, on the first individual user's body, in the first individual user's room, and on the first individual user's property; 
a confirmation mechanism that confirms that the group of individual users are authorized to view the portion of media and a notification mechanism that notifies the first individual user if any one of the group of individual users is not authorized to receive the portion of media and notifies the one of the group of individual users that the portion of media cannot be received due to programming configuration subscribed to by the one of the group of individual users; 
a plurality of user transmitter/receivers included in a plurality of user systems that receive the portion of media upon authorization of the group of individual users; the plurality of user systems including a plurality of user interfaces having an input device and screen view that is generated by software stored on a memory device of the plurality of user transmitter/receivers, the plurality of user systems including a user profile generator interface and a store section for shopping for products and listing products for sale, wherein said store section includes software that recognizes and tags items available to purchase in said media by analyzing images within the media for pixel values and gradients to compare to images of items available for sale in order to correctly identify the items, and wherein the store section allows for gifting products to other users and a mechanism for virtually trying on products wherein the store section includes facial recognition software stored on non-transitory computer readable media in electronic communication with a camera on the plurality of user systems, and wherein the mechanism for virtually trying on products displays products on the plurality of individual user's faces, on the plurality of individual user's bodies, in the plurality of individual user's rooms, and on the plurality of individual user's properties; 
a search mechanism that allows the first individual user and plurality of individual users to search by keywords for media and products used in media; 
a video recording mechanism that allows the first individual user to record a video of themselves and share the video with the plurality of individual users; 
an online betting module that allows the plurality of individual users to place bets on sporting events and online games, and wherein a bet can be placed before or during the sporting events and online games, and including an age verification mechanism; and 
an online food ordering module that allows the plurality of individual users to order food from food advertised in a commercial, food advertised in an online ad, and food shown in a media program, wherein the online food ordering module interacts with an existing food ordering and delivery platform, wherein the plurality of individual users can gift food and delivery to another user, wherein said online food ordering module includes software that recognizes and tags food available to order in said media by analyzing images within the media for pixel values and gradients to compare to images of food items available for sale in order to correctly identify the food items.

34-39. (Canceled)

Terminal Disclaimer
The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Applications 17/324,777, 17/108,306 and 17/087,794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 5-28, 31 and 33 are allowed.

Regarding claims 1, 17 and 33, the prior art of record and newly cited references fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 17 and 33 as a whole. The prior art of record fails to reasonably teach a claimed system that shares portions of media along with a message with friends; where the same system also allows the users to place bets on a sporting event or online game while verifying the age of the user; where the same system also allows the individual to order food advertised on a
television commercial, and online ad and food shown in the media program by
identifying food available to order by analyzing pixel values and gradients of the video
images; further defined by allowing the user to gift food and delivery to another
user; and further requiring the inventive feature of allowing the user to try on products on the user’s face, body, user’s room, and the property of the user. Therefore, these unique combination of claimed elements place independent claims 1, 17 and 33 in conditions for allowance.

	Regarding claims 5-16, 18-28 and 31, they depend from allowable claims 1 and 17. Therefore, claims 5-16, 18-28 and 31 are also held allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423